DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 3/15/21, are acknowledged.
	Claims 1, 3-5, 8, 10 have been amended.
	Claims 1-14 are pending.
Claims 4 and 14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-3, 5-13 are being acted upon.

In view of Applicant’s claim amendments, only the following rejections remain.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating an autoimmune disease or disorder, or a disease or disorder associated with transplantation, or a method of inhibiting an immune response in a subject, comprising administering to said subject an effective amount of CD4+CD49+LAG-3+Tr1 cells, 
does not reasonably provide enablement for:
A method for preventing or treating a disease or disorder associated with an immune response comprising administering to said subject an effective amount of 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03). The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are directed to a method of treating or preventing any disease or disorder associated with an immune response, such as any inflammatory disease. This would encompass treating a wide range of conditions with different etiologies and pathological mechanisms including Alzheimer's disease, Lyme disease, autoimmune disease, myocardial infarction, infections, lymphoma, etc. The effect of regulatory T cell administration on such a wide range of diseases would be highly unpredictable. For example, the claims encompass immunotherapy of Alzheimer’s disease, which is characterized by aberrant inflammatory responses, while the state of the art is such that the role of the immune response in Alzheimer's disease is highly unpredictable, since studies suggest both a pathogenic as well as a protective role of the immune system in mediating disease (see Mor et al., 2005). Furthermore, the instant claims would 
Furthermore, the claims encompass not only treatment, but prevention of an immune response. This would encompass treating a healthy subject such that no cells are even infected with a pathogen, or no immune response is ever generated, which would be highly unpredictable. Thus, it would be highly unpredictable as to whether a Treg administration could be used to prevent an immune response as recited by the instant claims.
 Thus, based on the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient an enabling disclosure commensurate in scope with the instant claims. The instant specification discloses that Tr1 cells are immunosuppressive in vitro and can suppress colitis in an animal model. However, insufficient guidance is provided for preventing or treating the wide range immune disease and immune responses encompassed by the instant claims. Thus, it would require undue experimentation to practice the full scope the claimed method.
	Applicant’s arguments filed 3/15/21 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection.
	The amendment is sufficient to overcome the rejection as it pertains to claims 1-3, 5-6, and 8-9.  However, claim 7 still recites that the method is “for treating an inflammatory disease or disorder” which is non-enabled for the reasons set forth above.  Amendment to eliminate “inflammatory disease or disorder” would be remedial.  Claim 10 recites in lines 3-4 that the Tr1 cells are admisntered in an amount effective to “prevent said response”.  Amendment to recite “inhibit” instead of prevent would be remedial.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1-3 and 5-13 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US20020034500, and as evidenced by Huber et al., April 2011, and Gagliani et al, 2013.
The ‘500 publication teaches a population of CD4+CD45RA- Tr1 cells produced by culture with IL-10 and administering the Tr1 cells in an effective amount in a patient that has received an organ transplant (i.e. a subject in need of alloreactive T cell inhibition, or transplantation related disorder, see page 6 and 8, in particular). The ‘500 publication also teaches that the cells can be admisntered prior to the transplant, i.e. prior to the onset of an alloimmune response to the transplant, see page 8, in .
Applicant’s arguments filed 3/15/21 have been fully considered, but they are not persuasive.
Applicant argues that the ‘500 publication does not teach administering a population of CD4+CD45RA- Tr1 cells on pages 6 and 8, as cited in the rejection.
The ‘500 publication teaches CD4+ Tr1 cells produced by culture with IL-10 and administration to treat transplant rejection and suppress immune response (See page 8).  The 500 publication also teaches that these Tr1 cells are memory T cells, e.g. CD45+, in contrast to naïve T cells, e.g. CD45RA+ (see paragraph 51, in particular).  It is art recognized that naïve and memory T cells express different CD45 isoforms, with only naïve T cells being CD45RA+, as specifically taught by the ‘500 publication.  The ‘500 publication teaches that the Tr1 cells are memory T cells and not naïve CD45RA+ T cells, i.e. they are CD45RA-.  
Applicant further argues that the ‘500 publication does not disclose the Tr1 cells as being LAG-3+ or CD49b+, and insufficient evidence is provided to support the notion that these are inherently expressed by the Tr1 cells. Applicant argues that LAG-3 is not an inherently property of Tr1 cells, citing Gruarin which is said to show that LAG-3 has to be induced by stimulation, and is not present on un-induced Tr1 cells.  Applicant also cites White and Wraith et al. which are said to demonstrate that LAG-3 is not an exclusive marker for Tr1 cells, and that only a proportion of human Tr1 cells express LAG-3 and CD49b, whereas murine Tr1 cells do not express LAG-3. 
The ‘500 publication discloses human Tr1 cells induced by culture with IL-10.  As evidenced by Gagliani, human T cells induced in vitro to become Tr1 cells inherently express LAG-3 and CD49b (see Fig. 6 and page 745, in particular).  This is consistent with the teachings of the instant specification, where it is shown that T cell polarized in vitro in the presence of IL-10 to generate Tr1 cells express CD49b and LAG-3 (see page 42 and Figure 2 of the instant specification).  For example, in Fig. 2 10-40% of in 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  See MPEP 2112.  Applicant cites, as evidence on non-inherency, Gruarin, White, and Wraith.  As an initial matter, it is noted that the references are not of record and do not appear to have been submitted. Applicant argues that Gruarin teaches that LAG-3 is not expressed in unstimulated cells, but only on stimulated Tr1 cells.  However, the Tr1 cells of the ‘500 publication are stimulated in vitro (see pages 6-8, where it is taught that Tr1 cells are stimulated with alloantigen or anti-CD3). Applicant argues that Wraith demonstrate that murine Tr1 cells do not express LAG-3, however, even if true, the ’500 publication teaches human Tr1 cells (see page 1, in particular). Applicant argues that White demonstrates that only a proportion of human Tr1 cells co-express LAG-3 and CD49b.  However, the present claims do not require a particular purity of the administered cells, and broadly recite administration of an “effective amount” of CD4+CD49b+Lag-3+ Tr1 cells, which is disclosed as an amount effective to inhibit an immune response and is taught by the ‘500 publication for the reasons set forth above.  As disclosed by the instant specification, and as evidenced by Gagliani, Tr1 cells induced by the method of the ‘500 publication inherently comprise a subset that is CD49Rb+LAG-3+.  The instant specification discloses that Tr1 cells polarized in vitro contain a proportion of Tr1 cells, but can also be contaminated by non-IL-10 producing T cells (see page 54).  Applicant has essentially further characterized the Tr1 cell population administered in the method of the ‘500 publication to establish that it is the LAG-3+CD49b+ subset which represents the IL-10 secreting Tr1 cell subset within the administered population.  However, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Claim(s) 1-3 and 5-13 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over 7,771,932, and as evidenced by Huber et al., April 2011, and Gagliani et al, 2013.
The ‘932 patent teaches a method of preventing graft rejection and GVHD (i.e. transplantation related disorder or a subject in need of alloreactive T cell inhibition) comprising administering Tr1 cells to a subject (see column 2 and 12, in particular).  The ‘932 patent teaches that the Tr1 cells are CD4+CD49b+ and can be obtained by in vitro differentiation in the presence of IL-10 (see columns 3-4, in particular).  Said cells would be CD45RA-, since this is marker of naïve cells, and not stimulated cells, as taught by the ‘932 patent.  Preventing graft rejection would result in treatment of an immune response prior to onset of anti-graft alloimmune response. As evidenced by Huber and Gagliani et al., expression of LAG-3 is an inherent/latent property of CD49+ Tr1 cells, and the method of the ‘932 patent involves administration of an effective amount of CD4+CD49+LAG-3+ Tr1 cells. 
Applicant’s arguments filed 3/15/21 have been fully considered, but they are not persuasive.
	Applicant argues that the expression of LAG-3 and CD49b is not inherent in the method of the ‘932 patent for the reasons set forth above.  
The ‘932 patent teaches administration of Tr1 cells that are CD4+CD49b+ and are in vitro polarized in the presence of IL-10.  The ‘932 patent teaches that the Tr1 cells are stimulated, and are human (see column 4, in particular). Gagliani and the instant specification teach that such IL-10, stimulated human Tr1 CD49b+ cells contain a subset 
 
The following are new grounds of rejection necessitated by Applicant’s claim amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite in the recitation of a method for “inhibiting” an immune response, wherein Tr1 cells are administered in an effective amount “to prevent” said response.  It is unclear whether the claims are intended to require prevention, as recited in the resolution step, or whether the claim would encompass inhibition as recited in the preamble.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644